DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8, 10-14, and 21 are currently pending.
Claims 1 and 5 have been amended.
Claims 10, 12-14 have been previously withdrawn.
Claims 9, 15-20 have been canceled.
Claim 21 has been newly added.

Status of Amendment
The amendment filed on 05/16/2022 has been fully considered, but does not place the Application in condition for allowance.
This Action has been made Final.

Status of Objection and Rejections Pending since the Office Action of 14 February 2022
The claim objections from the previous Office Action are withdrawn in view of Applicant’s amendment.
The 112(b) rejections from the previous Office Action are withdrawn in view of Applicant’s amendment.
The 102(a1) rejections over Finkl are withdrawn in view of Applicant’s amendment. However, new ground(s) of rejection is set forth below over Finkl as 103 rejections.

Claim Objections
Claim 1 is objected to because of the following informalities:  the recitation of “with the a PV module of the first plurality of PV modules” in line 15 should be changed to “with a PV module of the first plurality of PV modules”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, claim 2 recites the limitation of “a same surface”. However, it is unclear whether said same surface is referring to the recitation of “Surface” in claim 1 or to a different surface. Either of said interpretations would read on the claimed invention.
Regarding claim 21, claim 21 recites the limitations of “the first reflector directly reflects incoming light to a light receiving rear side of a first PV module of the first plurality of PV modules”. It is unclear whether the recitation of “a light receiving rear side of a first PV module” is referring to the light receiving rear side of the first PV module cited in claim 1 or another PV module. For the purpose of this Office Action, it is considered that said first PV module is the same as the first PV module of claim 1. Clarification is required to avoid confusion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 11, and 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Finkl, U.S. Patent No. 5,538,563.
Regarding claim 1, Finkl teaches a solar energy concentrator apparatus (Fig.1-3) comprising:
A first plurality of photovoltaic modules (5; see the annotated drawing below) arranged in a first row on a surface (4; Fig.1);
A second plurality of PV modules (5; see the annotated drawing below) arranged in a second row on the surface 4;
A first reflector (2, 11; see the annotated drawing below)’
A second reflector (2, 11; see the annotated drawing below), wherein 
Each PV module 5 of the first plurality of PV modules and the second plurality of PV modules is oriented at a 90 degrees angle with respect to the surface 4. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Note that the claim requires an angle between 0 and 90 degrees and Finkl discloses a 90 degree angle. Therefore, a prima facie case of obviousness exits based on the cited case laws.
Each PV module of the first plurality of PV modules and the second plurality of PV modules, includes a light receiving front side and a light receiving rear side (the photovoltaic modules 5 of Finkl are bifacial and thusly have a front and a rear light receiving surface) (column 1, line 60 to column 2, line 3);
The first PV module is arranged in a first row and the second PV module is arranged in a second row, wherein the first row is parallel to the second row (Fig.1)
The first reflector reflects incoming light to a light receiving rear side of a first PV module of the first plurality of PV modules, and the second reflector reflects incoming light to a light receiving rear side of a second PV module (column 4, lines 15-39), and in a plan view, the first reflector does not overlap with a PV module of the first plurality of  PV modules or a PV module of the second plurality of PV modules. 
    PNG
    media_image1.png
    319
    672
    media_image1.png
    Greyscale

Regarding claim 2, Finkl teaches that the first reflector and the second reflector are arranged parallel on a same surface (see annotated drawing above). 
Regarding claim 3, the first reflector and the second reflector of Finkl are each portions of a same corrugated reflecting structure 2 (column 2, line 66 to column 3, line 5).
Regarding claim 4, Finkl teaches that individual portions of the reflecting structure correspond to each respective PV module of the first plurality of PV modules and the second plurality of PV modules (see the annotated Fig.6 above).
Regarding claim 5, Finkl teaches that a light receiving front side of the first PV module receives first light, and the light receiving back side of the first PV module receives second light that passes between the first PV module and the second PV module and is then reflected by the first reflector (column 4, line 15-30).

    PNG
    media_image2.png
    320
    674
    media_image2.png
    Greyscale

Regarding claim 6, Finkl teaches that the first part of the first PV module 5 is connected to a second part of the second PV module via the open-grid structure 3 (Fig.1).
Regarding claim 7, the first reflector of Finkl has a plain reflecting surface (See Fig.4-6).
	Regarding claim 11, Finkl teaches that the first row of the first PV module is spaced apart from the second row by an inter-row distance such that a first edge of the first PV module is separated from a second edge of the second PV module by the inter-row distance (Fig.1-3).
	Regarding claim 21, Finkl teaches that the first reflector is positioned between the first row and the second row, and the first reflector directly reflects incoming light to a light receiving rear side of a first PV module of the first plurality of PV modules (see figure below).

    PNG
    media_image2.png
    320
    674
    media_image2.png
    Greyscale


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Finkl, U.S. Patent No. 5,538,563 as applied to claim 1 above, and further in view of Kitao, U.S. Publication No. 2010/0263716 A1.
Regarding claim 8, Finkl teaches all the claimed limitations as set forth above, but does not specifically teach that the first reflector has a diffuse reflecting surface. 
However, Kitao teaches a solar cell module comprising a plurality of bifacial solar cells (4; Fig.1) and a concave-convex shape reflector (6), wherein the reflector is constructed with a diffuse reflective material that diffusely reflects light, such that some of the sunlight entering the solar cell module hits a front surface of the solar cell and the rest passes through a gap between the solar cells and then enters the diffuse reflector. Kitao teaches that the sunlight that enters the diffuse reflector is diffusely reflected, and this an amount of light that enters a back surface of the solar cell increases. Thereby, the solar cell module can increase power generation efficiency (See abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to select a diffusing reflector for the reflectors of Finkl in order to increase the amount of light that enters a back surface of the PV modules of Finkl in order to increase power generation efficiency of the solar cell device as taught by Kitao (abstract).

Response to Arguments
Applicant's arguments filed on 05/16/2022 have been fully considered but they are not persuasive. 
Applicant argues that in both embodiments of Finkl, the PV cells are oriented either perpendicular to the ground or parallel to the ground. The PV cells are not oriented at an angle between 0 and 90 degrees with respect to the ground as recited in amended claim 1 (see page 7 of Remarks).
The Examiner wishes to point out that the claim requires a range of 0 to 90 degrees for the claimed angle, and the two embodiments Finkl discloses 0 and 90 degrees (the end points of the claimed range). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.
The range of 0 to 90 degrees for the claimed angle does not require the PV modules to be sloped with respect to the claimed surface. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433. The examiner can normally be reached Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726